Exhibit No. 10.13

INDEMNIFICATION AGREEMENT
BETWEEN

CORILLIAN CORPORATION

AND

_____________________

 

CORILLIAN CORPORATION
INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of January 23,
2001, by and between Corillian Corporation, an Oregon corporation (the
“Company”), and the individual whose name appears below the word “Indemnitee” on
the signature page of this Agreement (the “Indemnitee”).  In consideration of
the services of the Indemnitee to the Company, and to induce the Indemnitee to
continue to serve as an officer and/or director, the Company and the Indemnitee
agree as follows:

 

R E C I T A L S

A.         The Indemnitee has agreed to serve as an officer and/or director of
the Company and in such capacity will render valuable services to the Company.

B.         The Company has concluded that insurance, statutory indemnity
provisions and the Company’s Bylaws may provide inadequate protection to
individuals requested to serve as its officers and/or directors.

C.         To induce and encourage the Indemnitee to serve as an officer and/or
director of the Company, the Company’s Board of Directors has decided that this
Agreement is not only reasonable and prudent, but necessary, to promote and
ensure the best interests of the Company and its shareholders.

1.  Definitions

As used in this Agreement:

“Agent” means a director, officer, employee or agent of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan, or
other enterprise that the Indemnitee served in any of such capacities at the
request of the Company.

“Corporate Transaction” has the same meaning given in the Company’s 2000 Stock
Incentive Compensation Plan.

“Expenses” includes, but is not limited to, attorneys’ fees, disbursements and
retainers, accounting and witness fees, travel and deposition costs, expenses of
investigations and amounts paid in settlement by or on behalf of the Indemnitee,
and any expenses of establishing a right to indemnification pursuant to this
Agreement, to the extent actually and reasonably incurred by the Indemnitee in
connection with any Proceeding.  “Expenses” does not include the amount of
judgments, fines, penalties or ERISA excise taxes actually levied against the
Indemnitee.

“Indemnified Costs” means all Expenses, judgments, fines, penalties and ERISA
excise taxes actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, appeal, or settlement of any Proceeding.

 

A “Potential Corporate Transaction” will be deemed to have occurred if:

(a)         the Company enters into an agreement or arrangement that would
constitute a Corporate Transaction if consummated;

(b)        any person (including the Company) publicly announces an intention to
take or to consider taking actions that would constitute a Corporate Transaction
if consummated; or

(c)         the Board of Directors adopts a resolution that, for purposes of
this Agreement, a Potential Corporate Transaction has occurred.

“Proceeding” means any threatened, pending or completed action, suit or
proceeding (including appeals thereof), whether brought by or in the name of the
Company or otherwise and whether of a civil, criminal or administrative or
investigative nature, in which the Indemnitee is or will be a party because the
Indemnitee is or was an Agent, whether or not the Indemnitee is serving in such
capacity at the time any liability or Expense is incurred for which
indemnification or reimbursement is to be provided under this Agreement.

2.  Indemnification

2.1        Indemnification in Third Party Actions.  The Company will indemnify
the Indemnitee if the Indemnitee becomes a party to or is threatened to be made
a party to any Proceeding (other than a Proceeding by or in the name of the
Company to procure a judgment in its favor), because the Indemnitee is or was an
Agent, against all Indemnified Costs, to the fullest extent permitted by
applicable law, but only if the Indemnitee acted in good faith and in a manner
that the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding, in addition,
had no reasonable cause to believe that the Indemnitee's conduct was unlawful. 
Any settlement must be approved in writing by the Company.

2.2        Indemnification in Proceedings By or In the Name of the Company.  The
Company will indemnify the Indemnitee if the Indemnitee is a party to or is
threatened to be made a party to any Proceeding by or in the name of the Company
to procure a judgment in its favor because the Indemnitee was or is an Agent of
the Company against all Expenses in connection with the defense or settlement of
the Proceeding, to the fullest extent permitted by applicable law, but only if
the Indemnitee acted in good faith and in a manner that the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.

2.3        Partial Indemnification.   If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of, but not the total amount of, the Indemnified Costs, the Company will
nevertheless indemnify the Indemnitee for the portion of the Indemnified Costs
to which the Indemnitee is entitled.

2.4        Indemnification Hereunder Not Exclusive. The indemnification provided
by this Agreement is not exclusive of any other rights to which the Indemnitee
may be entitled under the Company’s Articles of Incorporation, the Bylaws, any
agreement, any vote of shareholders or disinterested directors, applicable law,
or otherwise, both as to action in the Indemnitee’s official capacity and as to
action in another capacity on behalf of the Company.

2.5        Indemnification of Indemnified Costs of Successful Party. 
Notwithstanding any other provisions of this Agreement, to the extent that the
Indemnitee has been successful in defense of any Proceeding or in defense of any
claim, issue or matter in the Proceeding, on the merits or otherwise, including,
but not limited to, the dismissal of a Proceeding without prejudice, the
Indemnitee will be indemnified against all Indemnified Costs incurred in
connection therewith to the fullest extent permitted by applicable law.

2.6        Indemnified Costs Advanced.   The Indemnified Costs incurred by the
Indemnitee in any Proceeding will be paid promptly by the Company in advance of
the final disposition of the Proceeding at the written request of the Indemnitee
to the fullest extent permitted by applicable law, if the Indemnitee shall
undertake to repay such amount to the extent that it is ultimately determined by
a court that Indemnitee is not entitled to be indemnified by the Company and
shall furnish the Company a written affirmation of the Indemnitee's good faith
belief that the Indemnitee is entitled to be indemnified by the Company under
this Agreement.  Such advances shall be made by the Company without regard to
Indemnitee's ability to repay such expenses.  The advances to be made will be
paid by the Company to the Indemnitee within 30 days following delivery of the
written request by Indemnitee to the Company, accompanied by substantiated
documentation.

2.7        Limitations on Indemnification.   Notwithstanding anything to the
contrary in this Agreement, the Company is not required to make payments to:

(a)         indemnify or advance Indemnified Costs with respect to Proceedings
initiated or brought voluntarily by the Indemnitee and not by way of defense,
except with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under applicable law;

(b)        indemnify the Indemnitee for any Indemnified Costs for which payment
is actually made to the Indemnitee under an insurance policy, except for any
excess beyond the amount of payment under the policy;

(c)         indemnify the Indemnitee for any Indemnified Costs sustained in any
Proceeding for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Company pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local law;

(d)        indemnify the Indemnitee for any Indemnified Costs resulting from
Indemnitee’s conduct that is finally adjudged by a court of competent
jurisdiction to have been willful misconduct, knowingly fraudulent or
deliberately dishonest; or

(e)         indemnify the Indemnitee if a court of competent jurisdiction
finally determines that such payment is unlawful.

3.  Presumptions

3.1        Presumption Regarding Standard of Conduct.  The Indemnitee will be
conclusively presumed to have met the relevant standards of conduct as defined
by applicable law for indemnification pursuant to this Agreement unless a
determination that the Indemnitee has not met the relevant standards is made by
(a) the Board of Directors of the Company by a majority vote of a quorum
consisting of directors who are not parties to the Proceeding, (b) the
shareholders of the Company by majority vote, or (c) in a written opinion by
independent legal counsel, selection of whom has been made by the Company’s
Board of Directors and approved by the Indemnitee.

 

3.2        Determination of Right to Indemnification.

3.2.1     Burden.  If a claim under this Agreement is not paid by the Company
within 30 days of receipt of written notice, the right to indemnification as
provided by this Agreement will be enforceable by the Indemnitee in any court of
competent jurisdiction.  The burden of proving that indemnification or advances
are not appropriate will be on the Company.  Neither the failure of the
directors, shareholders, or independent legal counsel to have made a
determination before the commencement of the action that indemnification or
advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the directors,
shareholders or independent legal counsel that the Indemnitee has not met the
applicable standard of conduct, will be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.

3.2.2     Standard.  The Indemnitee’s Expenses incurred in connection with any
Proceeding concerning the Indemnitee’s right to indemnification or advances in
whole or in part pursuant to this Agreement will be indemnified by the Company
regardless of the outcome of the Proceeding, unless a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in the Proceeding was not made in good faith or was frivolous.

4.  Other Agreements

4.1        Corporate Transaction.  If there is a Corporate Transaction or a
Potential Corporate Transaction of the Company (other than a Corporate
Transaction or Potential Corporate Transaction that has been approved by a
majority of the Company’s Board of Directors who were directors immediately
before the Corporate Transaction or Potential Corporate Transaction), then with
respect to all matters thereafter arising concerning the rights of the
Indemnitee to be indemnified for Indemnified Costs, the Company will seek legal
advice only from independent counsel selected by the Indemnitee, and reasonably
satisfactory to the Company, and who has not otherwise performed other services
for the Company or the Indemnitee within the last three years (“Special
Independent Counsel”).  The Special Independent Counsel, among other things,
will render its written opinion to the Company and the Indemnitee as to whether
and to what extent the Indemnitee would be permitted to be indemnified under
applicable law.  The Company will pay the reasonable fees and expenses of the
Special Independent Counsel.

4.2        Maintenance of Liability Insurance.

4.2.1     Affirmative Covenant of the Company.  While the Indemnitee continues
to serve as an officer and/or director of the Company, and thereafter while the
Indemnitee is subject to any possible Proceeding, the Company will maintain in
full force and effect directors’ and officers’ liability insurance (“D&O
Insurance”) in reasonable amounts from reputable insurers.  The Company has no
obligation, however, to obtain or maintain D&O Insurance if it determines in
good faith that insurance is not reasonably available, the premium costs for
insurance are disproportionate to the amount of coverage provided, the coverage
provided by insurance is so limited by exclusions that it provides an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.  If the Company has D&O Insurance at
the time it receives a notice that a Proceeding has commenced, the Company will
give prompt notice of such commencement to the insurers as required by the
respective policies.  The Company will thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

4.2.2     Indemnitee Named as Insured.  In all D&O Insurance policies, the
Indemnitee will be named as an insured.

4.3        Effect of this Agreement on Employment Agreement.  Any present or
future employment agreement between the Indemnitee and the Company is not
modified by this Agreement.  Nothing contained in this Agreement creates in the
Indemnitee any right of continued employment.

4.4        Nature of Rights; Separability.  The rights afforded to the
Indemnitee by this Agreement are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Company’s Articles of
Incorporation, Bylaws or agreements, including D&O Insurance policies.  Each
provision of this Agreement, to the extent practicable, is a separate and
distinct agreement and independent of the others, so that if any provision of
this Agreement is held to be invalid or unenforceable for any reason, the
invalidity or unenforceability will not affect the validity or enforceability of
the other provisions.  To the extent required, any provision of this Agreement
may be modified by a court of competent jurisdiction to preserve its validity
and to provide the Indemnitee with the broadest possible indemnification
permitted under applicable law.

4.5        Savings Clause.  If this Agreement or any portion of it is
invalidated on any ground by any court of competent jurisdiction, then the
Company will nevertheless indemnify the Indemnitee as to Indemnified Costs with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated, or by any applicable law.

4.6        Repayment of Indemnified Costs.  The Indemnitee will reimburse the
Company for all Indemnified Costs paid by the Company in defending any
Proceeding against the Indemnitee if and only to the extent that a court of
competent jurisdiction finally decides that the Indemnitee is not entitled to be
indemnified by the Company for such Indemnified Costs under the provisions of
applicable law, the Company’s Bylaws, Articles of Incorporation, this Agreement,
or otherwise.  The Indemnitee will repay such amounts advanced only if, and to
the extent that, it is ultimately determined that Indemnitee is not entitled to
be indemnified for such Indemnified Costs by the Company pursuant to this
Agreement.

4.7        Repayment.  The Indemnitee will promptly repay to the Company any
amounts paid to the Indemnitee pursuant to other rights of indemnification or
under any insurance policy, to the extent those payments are duplicative of
payments under this Agreement.

5.  Indemnification Procedure

5.1        Notice.  Promptly after receipt of notice that a Proceeding has
commenced, the Indemnitee will, if a claim is to be made under this Agreement,
notify the Company of that fact.  The failure to notify the Company will not
relieve it from any liability that it may have to the Indemnitee except to the
extent of the Company’s material damage resulting from such failure.

5.2        Company Participation.  The Company will be entitled to participate
in any Proceeding at its own expense and, except as otherwise provided below, to
the extent that it may wish, the Company may assume the defense of any
Proceeding for which indemnification is sought hereunder, with counsel
reasonably satisfactory to the Indemnitee.  After the Company notifies the
Indemnitee of the Company’s election to assume the defense of a Proceeding,
during the Company’s good faith defense the Company will not be liable to the
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense of the Proceeding,
other than reasonable costs of investigation or as otherwise provided below. 
The Indemnitee will have the right to employ the Indemnitee’s counsel in any
Proceeding, but the fees and expenses of the counsel incurred after the Company
assumes the defense of the Proceeding will be at the expense of the Indemnitee,
unless (a) the employment of counsel by the Indemnitee has been authorized by
the Company, (b) the Indemnitee has reasonably concluded that there is be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense of a Proceeding, or (c) the Company has not in fact employed counsel
to assume the defense of a Proceeding.  In each of the foregoing cases the fees
and expenses of the Indemnitee’s counsel will be at the expense of the Company. 
The Company will not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Company or as to which the Indemnitee has made the
conclusion that there may be a conflict of interest between the Company and the
Indemnitee.

 

5.3        Settlement.  The Company will not settle or compromise any Proceeding
in any manner that would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s consent.  The Indemnitee will not settle or compromise
any Proceeding without the Company’s consent.  Neither the Company nor the
Indemnitee will unreasonably withhold their consent or approval under this
Agreement.

5.4        Subrogation.  If the Company pays Indemnified Costs, the Company will
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee against third parties.  The Indemnitee will do all things
reasonably necessary to secure such rights, including the execution of documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

6.  Miscellaneous Provisions

6.1        Amendments; Waivers.  Amendments, waivers, consents and approvals
under this Agreement must be in writing and designated as such.  No failure or
delay in exercising any right will be deemed a waiver of such right.

6.2        Integration.  This Agreement is the entire agreement between the
parties pertaining to its subject matter, and supersedes all prior agreements
and understandings of the parties in connection with such subject matter.

6.3        Interpretation; Governing Law.  This Agreement is to be construed as
a whole and in accordance with its fair meaning.  This Agreement is to be
interpreted in accordance with the laws of the State of Oregon relating to
indemnification of Agents.

6.4        Headings.  Headings of Sections and subsections are for convenience
only and are not a part of this Agreement.

6.5        Counterparts.  This Agreement may be signed in one or more
counterparts, all of which constitute one agreement.

6.6        Successors and Assigns.   This Agreement is binding upon and inures
to the benefit of each party and such party’s respective heirs, personal
representatives, successors and assigns.  Nothing in this Agreement, express or
implied, is intended to confer any rights or remedies upon any other person.

6.7        Expenses; Legal Fees.  Each party will pay its own expenses in the
negotiation, preparation and performance of this Agreement.  The prevailing
party in any action relating to this Agreement will be entitled to reasonable
legal fees, costs and expenses incurred in such action.

6.8        Representation by Counsel; Interpretation.  Each party acknowledges
that it has been given an opportunity to be represented by counsel in connection
with this Agreement.  Any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it, has no application and is expressly waived.

6.9        Time is of the Essence.   Time is of the essence in the performance
of each provision of this Agreement.

6.10      Notices.  Any notice to be given hereunder must be in writing and
delivered as follows (or to another address designated in writing):

 

If to Corillian Corporation:
3400 NW John Olsen Place
Hillsboro, OR 97124
Attention:  General Counsel If to the Indemnitee:
At the Indemnitee’s most recent address on the books and records of the Company
or at such other address as Indemnitee indicates to the Company

[the rest of this page is intentionally left blank]

The parties have signed this Agreement as of the date on page one.

INDEMNITEE




--------------------------------------------------------------------------------

Print Name:     CORILLIAN CORPORATION


By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

 